UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 23, 2011 PERNIX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Maryland 001-14494 33-0724736 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10003 Woodloch Forest Drive The Woodlands, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (832) 934-1825 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The annual meeting of stockholders of Pernix Therapeutics Holdings, Inc. (the“Company”) was held on June23,2011.At the annual meeting, our stockholders (i)elected each nominee to serve as a Company director until the next annual meeting of stockholders, (ii)approved the Amended and Restated Pernix Therapeutics Holdings, Inc. 2009 Stock Incentive Plan (the “Amended and Restated Stock Incentive Plan”) and (iii)ratified the selection of Cherry, Bekaert & Holland, L.L.P. as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011. The final voting tabulation for the election of directors was as follows: Nominee Number of Votes For Number of Votes Withheld Michael C. Pearce Cooper C. Collins Anthem Blanchard Jan H. Loeb James E. Smith, Jr. The final voting tabulation for the ratification of the independent registered public accounting firm and the approval of the Amended and Restated Stock Incentive Plan was as follows: Proposals Number of Votes For Number of Votes Against Abstentions Ratification Cherry, Bekaert & Holland, L.L.P. - Approval of the Amended and Restated Stock Incentive Plan SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PERNIX THERAPEUTICS HOLDINGS, INC. Dated:June 24, 2011 By: /s/Tracy Clifford Tracy Clifford Chief Financial Officer
